Case 1:18-cv-01954-MSK-KMT Document 62 Filed 09/02/20 USDC Colorado Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:18-cv-01954-MSK-KMT

  NICK MOLINA,

         Plaintiff,

         v.

  FORD MOTOR COMPANY,

         Defendant.


          UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
            PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS


         Ford Motor Company (“Defendant”), through counsel, respectfully requests an Order

  pursuant to F.R.C.P. Rule 6(b) and Local Rule 6.1 enlarging the time for Defendants to respond

  to Plaintiffs’ Motion for Attorney’s Fees and Costs. Good cause exists for granting this Motion

  as lead trial counsel’s mother suddenly passed away and she is out on emergency leave.

  Undersigned is aware of this Court’s Order, dated August 3, 2020, stating that no further

  extensions would be granted, but given the circumstances underlying this request, undersigned

  believes that this extension request is warranted and in good faith.

                      Certificate of Conferral Pursuant to Local Rule 7.1(a)

         Undersigned counsel emailed opposing counsel requesting a two-week extension of time,

  to and until September 16, 2020, to respond to Plaintiffs’ Motion for Attorney’s Fees and Costs.

  Undersigned counsel specifically explained that Lead counsel has had a death in the family and

  we require additional time to respond to the Motion while she is out on leave. Opposing counsel

  stated they would not oppose an extension of time through September 16, 2020.
Case 1:18-cv-01954-MSK-KMT Document 62 Filed 09/02/20 USDC Colorado Page 2 of 2




         For these reasons, the Defendant respectfully requests that the deadline for the Defendant

  to respond to Plaintiffs’ Motion for Attorney’s Fees and Costs be extended up to and including

  September 16, 2020.


  Respectfully submitted this 2nd day of September, 2020.



                                                     BAKER & HOSTETLER LLP
                                                     Duly signed original on file at the offices of
                                                     Baker & Hostetler LLP


                                                     /s/ Casie D. Collignon
                                                     Casie D. Collignon (35160)
                                                     ccollignon@bakerlaw.com
                                                     Sammantha J. Tillotson (50267)
                                                     stillotson@bakerlaw.com
                                                     Baker & Hostetler LLP
                                                     1801 California Street, Suite 4400
                                                     Denver, CO 80202
                                                     PH: 303-861-0600
                                                     Fax: 303-861-7805
                                                     Counsel for Defendant




                                  CERTIFICATE OF SERVICE

          This is to certify that on September 2, 2020, a true and correct copy of the foregoing was
  electronically filed with the Clerk of Court using the CM/ECF system, which will send notification
  of such filing to all parties to this action.


                                                      /s/ Casie D. Collignon
